Title: [1780 January 29. Saturday.]
From: Adams, John
To: 


      1780 January 29. Saturday. We arrived at Bourdeaux. We had met Couriers and received Letters on the Road, inviting Us to alight at all the principal Inns in Bourdeaux. The Reputation of entertaining the American Ambassador, must have been the motive to all this Zeal, for our Number was so small, that the profit to be made of Us could not be great. As all the public Houses were alike unknown to me, I ordered our Postilion to drive Us to the best house in the City and left it to his Judgment to determine.
     